                                          Case 3:95-cr-00319-SI Document 2031 Filed 08/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 95-cr-00319-SI-1
                                   8                    Plaintiff,                         ORDER DENYING WITHOUT
                                                                                           PREJUDICE DEFENDANT FRANK
                                   9             v.                                        NASON'S MOTION FOR EARLY
                                                                                           TERMINATION OF SUPERVISED
                                  10     FRANK NASON,                                      RELEASE
                                  11                    Defendant.                         Re: Dkt. No. 2028

                                  12
Northern District of California




                                              Defendant Frank Nason has filed a pro se motion for early termination of supervised release.
 United States District Court




                                  13
                                       Mr. Nason is currently residing in Alabama and he is being supervised by the Probation Department
                                  14
                                       of the Southern District of Alabama. Jurisdiction over this case has been transferred to the Southern
                                  15
                                       District of Alabama (Dkt. No. 2021), and thus Mr. Nason should refile his motion in that court in
                                  16
                                       case number 1:21:CR00047-01. The Court denies the motion filed in this Court without prejudice
                                  17
                                       to renewal in the Southern District of Alabama.
                                  18
                                  19
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: August 16, 2021                       ______________________________________
                                  22                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
